DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

                               Reissue Declaration
The reissue oath/declaration filed on 01-13-2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement fails to identify specific claim language of claims 1, 6 or 12, using actual word(s) or phrase(s), which is being broadened or 1 While applicant did provide the reasons why the previously cited claim language made the original patent claims inoperative or invalid, in the 01-13-22 declaration applicant left out what the specific claim language was. The statement “the language used in claims 1, 6 and 12” is not specific. The error statement in the 01-13-2022 reissue declaration cannot rely upon or reference language in an earlier declaration. 
Additionally, applicant checked the box that the original application was filed under 37CFR 1.46 by the Assignee. However, a review of the original patent application file contents reveals that the applicant of that original patent application was the inventors, not the Assignee. 
Correction is required.

Claims 1-6, 8-19, 21-23, 25-30 and 32-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton-2012/0252646.
With respect to claim 16, Norton discloses an interface 10 including an interface body 12 having a 1st side (threaded side in Fig. 2B) configured nd side 14 configured to engage with a viscera manipulation device-see [0035]. The examiner contends that the surgical tool could be a visceral manipulation device since the visceral manipulation device is not positively recited as part of the interface. The first side includes a cylindrical shank having a pair of channels configured to engage graspers of the robotic arm. 
[AltContent: textbox (Annular channel)][AltContent: arrow][AltContent: textbox (Helical channel)][AltContent: arrow]
    PNG
    media_image1.png
    338
    453
    media_image1.png
    Greyscale



With respect to claim 18, Norton discloses an interface for engaging a surgical tool with a robotic arm including an interface body 12 having a 1st side (threaded side in fig. 2B) configured to engage with a robotic arm and a 2nd side 14 configured to engage with a surgical tool- The examiner nd side extends in an opposite direction and includes a cylindrical shaft-see fig. 1 below-extending to a notched head-either 30 or 14.
With respect to claim 40, Norton discloses an interface for engaging a surgical tool with a robotic arm including an interface body 12 having a 1st side (threaded side in fig. 2B) configured to removably engage with a robotic arm and a 2nd side 14 configured to removably engage with a surgical tool coupling the interface body to the surgical tool. The examiner contends that the surgical tool could be a visceral manipulation device since the visceral manipulation device is not positively recited as part of the interface. 
[AltContent: arrow][AltContent: textbox (2nd side)][AltContent: arrow][AltContent: textbox (1st side)]
    PNG
    media_image1.png
    338
    453
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (notches)][AltContent: arrow][AltContent: textbox (notches)]
    PNG
    media_image2.png
    612
    519
    media_image2.png
    Greyscale






s 14, 21, 22 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer-4,635,328.
With respect to claim 14, Palmer discloses an interface body 5 having a first side configured to magnetically couple to a robot arm 3, 4, 2, and a 2nd side configured to engage with a tool 6, which could be a viscera manipulation device, since this tool is not positively recited as being part of the interface. This constitutes a mere intended use.
With respect to claim 21, Palmer discloses an interface for engaging a tool with a robotic arm including an interface body 2 having a 1st side configured to engage with a robotic arm 3, and a 2nd side configured to removably engage with a tool 5, 6; wherein the 2nd side is configured to magnetically couple to the tool via magnets 10. The examiner contends that the tool could be a visceral manipulation device since the visceral manipulation device is not positively recited as part of the interface.
With respect to claim 22, Palmer discloses an interface for engaging a tool with a robotic arm including an interface body 2 having a 1st side configured to engage with a robotic arm 3, and a 2nd side configured to  engage with a tool 5, 6. The examiner contends that the tool could be a visceral manipulation device since the visceral manipulation device is not 
With respect to claim 40, Palmer discloses an interface 2, for engaging a tool with a robotic arm 3 including an interface body having a 1st side 4 configured to removably engage with the robotic arm (col. 1 line 68-col. 2 line 2) to couple the interface body to the arm, and a 2nd side configured to removably engage (via magnets 10) with a tool 5, 6 to couple the interface body to the tool.

Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori-2010/0331859.
With respect to claim 23, Omori discloses a surgical system including a surgical robotic arm-24 and a viscera manipulation device 34, wherein the robotic arm is connected to a surgical robot-16, 26 at a 1st end and the arm has an interface 48, wherein movement of the viscera manipulation device is controllable by the robotic arm.
With respect to claim 25, Omori discloses the visceral manipulation device has a curved profile, a pneumo-occluder and an intrauterine balloon see fig. 2 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach, et al.-8,292,901 in view of Norton-‘646.
With respect to claim 30, Auerbach discloses a viscera manipulation device-see abstract including a viscera manipulator end 20,80 for manipulating a tissue of a patient during a surgical procedure, and an interface 44 configured to engage the viscera manipulation device with a manual actuator 43, 45. The manipulator and interface are actuated by the manual actuator and not by a robotic arm. Auerbach fails to teach the 
Norton discloses an interface 12 for attaching a surgical tool to a robot arm. The interface has an external screw thread on the end for attaching to the robot arm-see fig. 2B and [0035]. 
It would have been obvious to have used the interface of Norton to have attached the surgical viscera manipulator device of Auerbach to a surgical robot instead of the manual actuator, as taught by Norton, because surgical robots are more precise and can act to safely use and hold surgical tools during surgical procedures. Robots are also not susceptible to dangerous, inadvertent hand movements of a surgeon. 
With respect to claim 35, Auerbach discloses the manipulation device has a curved profile, a modified cup and an intrauterine balloon 26-see fig. 1 and 2A.

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Palmer.
With respect to claim 29, Omori discloses a surgical system including a surgical robotic arm 24 connected to a surgical robot 16, 26 at a 1st end and an interface 50 coupling the arm to a moveable surgical manipulator 34 nd end. The arm controls movement of the manipulator. However, the interface is not disclosed as being configured to magnetically couple to the manipulator. 
Palmer discloses a robot arm having an interface 2 which is configured to magnetically couple to a tool 5, 6. It would have been obvious to have provided the proximal end of 34 shown in fig. 2 of Omori with a component capable of being attracted by magnets placed on slider 50 in order to removably couple the manipulator to the robot arm. 
With respect to claim 34, see rejection of claim 29.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Auerbach, et al.-8,292,901 in view of Omori-‘859.
With respect to claim 26, Auerbach discloses a surgical tool including a moveable surgical manipulator-see abstract and fig. 1-3. However, Auerbach fails to disclose the other features of the surgical system. 
Omori discloses that it was known to attach a moveable surgical manipulator to a robot to perform an intrauterine medical procedure. It would have been obvious to have replaced the manipulator handle 40 used to manually actuate the manipulator of Auerbach with a surgical robot, such as the one taught by Omori, as such would provide a safer, more efficient nd end including an interface body with a cylindrical shaft (element between 50 and 42 in fig. 3B of Auerbach) coupled to a notched cylindrical head 44 configured to engage the manipulator 20 shown in fig. 2A. 

Conclusion
	Claims 1-6, 8-19, 21-23, 25-30 and 32-40 are rejected.
	
             				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  


Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 1414, entitled “Content of Reissue Oath/Declaration,” Roman Numeral II, entitled “A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE),” B, third paragraph, which indicates in pertinent part that “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden,” and “[i]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”  Emphases, by simultaneous italicizing and underlining, added.